DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action is in response to the amendments filed 6/21/2022. Claims 1-14 and 16-20 are currently pending. Claims 1 and 16 have been amended. The cancelation of claim 15 is acknowledged.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest invention, Peters (US 5753246), as modified by Yamamoto (US 2010/0296967 A1) and Bibbo (US 2003/0226857 A1) in the Office Action dated 3/23/2022, teaches a first module that inserts a cloth in to a package, a second module that sterilizes the package, a third module comprising a filter, and a fourth module that seals the package. However, none of the references teach or suggest that the first module receives the cloth from a roll of cloth and it is not clear how the invention may be further modified to include this feature since it is not clear how the roll of cloth may be processed to obtain the dry cloth. Regarding claim 20, the combination of Peters, Yamamoto, and Bibbo does not teach a second module that comprises a non-sterile module that seals the package after the packing module inserts the substantially dry cloth into the package and before a third module sterilizes the package. As a whole, the prior art does not disclose the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/4/2022